Exhibit 99.7 SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Second Amended and Restated Employment Agreement (“Agreement”) is made this 7th day of October, 2010, by and between Santeon Group, Inc., a duly organized Delaware corporation (“Employer”), and Jason Sunstein, a resident of the State of California (“Employee”). W I T N E S S E T H: WHEREAS, on August 28, 2009, Employee entered into the First Amended and Restated Employment Agreement with ubroadcast,inc.; WHEREAS, on December 15, 2009, Employee and ubroadcast,inc. executed Amendment Number One to the First Amended and Restated Agreement and on May 12, 2010, Employee and ubroadcast, inc. entered into Amendment Number Two to the First Amended and Restated Employment Agreement (collectively the “Amendments”); WHEREAS, pursuant to the Amendments, among other, Employee’s title was changed to Vice President of Finance, Employee received a salary and reimbursement for expenses, and the term of the agreement was extended; WHEREAS, on May 10, 2010, ubroadcast, inc. and Santeon, Inc. entered into and executed an Agreement and Plan of Merger (the “Merger”) whereby Santeon, Inc. was acquired by a wholly-owned subsidiary of ubroadcast, inc.; WHEREAS, immediately subsequent, and pursuant to, the Merger, ubroadcast, inc. changed its corporate name to Santeon Group, Inc. and therefore any and all references to the Employer shall include and incorporate any and all transactions related to ubroadcast, inc. prior to the Merger as stated above; WHEREAS, Employee has, since executing the Amendments to his First Amended and Restated Employment Agreement, served as Vice President of Finance; WHEREAS, since the date of the Merger, the Employer and Employee have agreed that in order to satisfy the terms and conditions of the First Amended and Restated Employment Agreement and Amendments thereto, the Employer will be deprived of financial resources necessary to secure additional capital crucial for the growth and expansion of the Employer; WHEREAS, Employer desires to reward Employee for his continued performance of his duties as Vice President of Finance while also giving effect to the current financial limitations of Employer and its inability to satisfy the terms and conditions of Employee’s First Amended and Restated Employment Agreement and Amendments thereto. WHEREAS, Employee wishes to continue his employment under Employer under new terms and conditions; WHEREAS, Employer and Employee mutually agree that it is in their best interests to enter into a Second Amended and Restated Employment Agreement to define each of their rights, duties, and obligations; WHEREAS, this Second Amended and Restated Employment Agreement is intended to replace all prior agreements between Employer and Employee; and WHEREAS, Employee is, throughout the term of this Agreement, willing to be employed by Employer, and Employer is willing to employ Employee, on the terms, covenants and conditions hereinafter set forth; and NOW, THEREFORE, in consideration of such employment and other valuable consideration, the receipt and adequacy of which is hereby acknowledged, Employer and Employee hereby agree as follows: SECTION I. EMPLOYMENT OF EMPLOYEE Employer hereby employs, engages and hires Employee as Vice President of Finance of Employer, and Employee hereby accepts and agrees to such hiring, engagement and employment, subject to the general supervision of the Board of Directors of Employer. Employee shall perform duties as are customarily performed by one holding such position in other, same or similar businesses or enterprises as that engaged in by Employer, and shall also additionally render such other and unrelated services and duties as may be reasonably assigned to him from time to time by the Board of Directors of Employer. Employee shall devote his full-time efforts to the performance of his duties of Employer. SECTION II. EMPLOYEE’S PERFORMANCE Employee hereby agrees that he will, at all times, faithfully, industriously and to the best of his ability, experience and talents, perform all of the duties that may be required of and from him pursuant to the express and implicit terms hereof, to the reasonable satisfaction of Employer. SECTION III. COMPENSATION OF EMPLOYEE Employer shall pay Employee, and Employee shall accept from Employer, in full payment for Employee’s services hereunder, compensation as follows: A. Salary. Employee shall be paid as and for a salary the sum of two thousand five hundred dollars ($2,500) per calendar month, which salary shall be payable on the 1st day of each calendar month subject to deduction of lawful and required withholding. B. Other Expenses. Except for personal cell phone, Employee agrees that he shall be responsible for all expenses incurred in his performance hereunder unless Employer shall have agreed, in advance and in writing, to reimburse Employee for any such expenses. C. Vacations. During the term of this Agreement, Employee shall be entitled to three (3) weeks of vacation. SECTION IV. OTHER AGREEMENTS WITH EMPLOYEE Employer and Employee specifically agree that the existing Indemnity Agreement and Confidentiality Agreement between the parties, each dated April 15, 2009, shall remain of full force and effect, to survive the expiration of this Agreement. SECTION V. COMPANY POLICIES Employee agrees to abide by the policies, rules, regulations or usages applicable to Employee as established by Employer from time to time and provided to Employee in writing. SECTION VI. TERM AND TERMINATION A. Term. The term of this Agreement shall be a period of one year commencing on September 27, 2010. B.
